On Rehearing.
LAND, J.
Defendant complains that the quantum of damages allowed by the jury and affirmed by this court is excessive.
Plaintiff sued for $5,000 damages and recovered $250. We affirmed the verdict and judgment appealed from. We held that the ticket held by plaintiff entitled him to transportation to his destination, and that his ejection from the train at a way station was wrongful. •
The contention on rehearing is that the quantum should be reduced to $4.40, the actual pecuniary loss.
The defendant cites the Judice Case, 47 La. Ann. 255, 16 South. 816. In that case there was merely a passive breach of the contract of carriage, consisting of the failure of the conductor to stop the train at the station called for by the passenger’s ticket.
In Bader v. Southern Pacific Co., 52 La. Ann. 1060, 27 South. 584, cited by defendant, damages to the amount of $250 was allowed by this court. In that case the passenger was put off at a station short of his destination, through an honest mistake of the conductor, and we held that the passenger could not recover for loss or injury which was not the consequence of the wrong done him, but of his own willful acts of omission or commission. The actual pecuniary loss in that case was trifling, as the passenger could have gone to his destination by the next train, and time was of no consequence to him. We said:
“The railroad company made a mistake, and they [it] must suffer the consequences. But the injury done to the plaintiff was not intentional.
“There were no circumstances of aggravation connected with it, and the suffering of which the plaintiff complains was not so much the consequence of the mistake as of his willful purpose to make the situation worse instead of better.”
Yet this court allowed $250 as damages, not as pecuniary loss flowing from the breach of the contract, but as a reparation for a wrongful act.
We assume that the damages were allowed for mortification and humiliation resulting from the ejectment from the train.
In Dave v. R. R. Co., 47 La. Ann. 576, 17 South. 128, where the passenger was carried about 1,800 feet beyond his station on a rainy night, and was then ejected, he was allowed $50.
Hence the authorities cited by defendant’s *1091counsel tend to show that, when a passenger is wrongfully ejected from a train or put off at an improper place, his right of recovery is not limited to actual pecuniary loss.
We have held that, where there has heen no ejection, and the negligence consists simply of carrying a passenger beyond his station, “expenses occasioned” and “inconvenience” are elements of damages. Airey v. Pullman Car Co., 50 La. Ann. 648, 23 South. 512. In that case $50 were allowed.
Better in “Carriers of Passengers” states the generally accepted doctrine as follows:
“A passenger whose ticket is wrongfully refused on a train, and who is expelled on refusal to pay fare a second time, is entitled to recover the cost of a ticket from the place where he was ejected to the place of destination. He is also entitled to recover such damages as he may have sustained ou account of the delay occasioned by the expulsion, and all additional expenses necessarily incurred thereby, as well as reasonable damages for the indignity to which he was subjected in being expelled from the train.” Id. vol. 2, p. 1341. We applied this rule in Bader v. Southern Pacific Co., 52 La. Ann. 1060, 27 South. 584.
The wrongful expulsion of a passenger from a train is not only a breach of contract, uut an offense or tort, and mental suffering is an element of fiompensatory damages. Considering this as an element, we are not prepared to hold that the quantum of damages allowed by the verdict is excessive.
Bor the above reasons, the application for a rehearing is refused.